298 So.2d 652 (1974)
In re Carl Michael SEIBERT
v.
STATE.
Ex parte Carl Michael Seibert.
SC 917.
Supreme Court of Alabama.
August 8, 1974.
Earl E. Cloud and James T. Baxter, III, Huntsville, for petitioner.
No brief for the State.
MERRILL, Justice.
Petition of Carl Michael Seibert for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Seibert v. State, 53 Ala.App. 229, 298 So.2d 649.
Writ denied.
HEFLIN, C. J., and HARWOOD, MADDOX and FAULKNER, JJ., concur.